Citation Nr: 0013823	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence necessary for an equitable adjudication of the 
appellant's claim has been developed.

2.  The appellant has submitted evidence of a medical 
diagnosis of PTSD, reported in-service stressors alleged to 
have caused the PTSD, and medical evidence which generally 
relates the diagnosis of PTSD to in-service events.

3. The appellant is a veteran of combat.

4.  The preponderance of the evidence reflects that the 
appellant does not have PTSD that is related to his service.


CONCLUSIONS OF LAW

1.  The appellant has submitted a well-grounded claim of 
service connection for PTSD and VA has satisfied its duty to 
assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999). 

2.  The criteria for service connection for PTSD have not 
been met. 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The appellant's service medical records are negative for any 
complaint of, treatment for, or diagnosis of any mental 
disorders.  He suffered a gunshot wound to the left arm from 
an enemy bullet in 1968.

The appellant served in Vietnam under combat conditions.  He 
received the Purple Heart and participated in several combat 
campaigns, including the Tet Offensive in 1969.  He testified 
that he experienced combat during patrols and mine sweeping 
operations in Vietnam.  In March 1968, he was involved in an 
incident where he accidentally shot and killed a fellow 
soldier.  He was court-martialed for this incident and was 
reduced in rank and forfeited $75.00 in pay.

VA treatment notes dated from June through October 1989 
indicate that the appellant was having trouble sleeping, 
nightmares, crying spells, intrusive memories of Vietnam, and 
was depressed.  The initial impression was major depression 
with psychotic features, and rule out PTSD.  After four 
months, the appellant improved.  Thereafter, he was diagnosed 
as having recurrent major depression in May 1990.

In March 1992, the appellant was seen at a VA facility for 
depression, flashbacks, nightmares, and insomnia.  He was 
depressed but with no psychotic symptoms at that time.  He 
was alert and oriented and his speech and thought were 
logical and coherent.  He was diagnosed with a depressive 
disorder, rule out dysthymia, and rule out PTSD.

The next records in the file are VA treatment notes dated 
from January through April 1993, which indicate a diagnosis 
of major depression and PTSD.  The treatment notes show that 
the appellant was feeling guilty about the accidental 
shooting of a fellow soldier.  Treatment note of April 13, 
1993, indicates he was presenting with chronic PTSD.  At that 
time, he stated that he was awarded the Purple Heart and was 
court-martialed for the death of a friend.

In September 1993, the appellant received a VA examination 
for PTSD.  The examination report traced his military history 
and listed his symptoms, including recurring memories of the 
shooting incident, nightmares, depression, irritability, 
trouble sleeping, crying spells, and tension.  He stated that 
he was exposed to extensive combat fire during service and 
suffered ambushes and minesweeping tasks.  He also sustained 
a gunshot wound to his left arm.  The appellant was referred 
to a review Board consisting of three psychiatrists who 
interviewed him and reviewed his records.  On the basis of 
this review and interview, the psychiatric board diagnosed 
major depression with PTSD symptoms.  Psychosocial and 
environmental problems were listed as Vietnam war 
experiences.

VA treatment records disclose that in April 1994, the 
appellant was diagnosed as having major depression in partial 
remission and PTSD.  He was again seen in January 1996.  
Likewise, the diagnostic impression was major depression in 
partial remission and PTSD.  No stressors were reported on 
either occasion.

On November 13, 1997, the appellant testified at a personal 
hearing before a VA hearing officer.  He testified about his 
Vietnam combat service, including being shot in the arm, and 
the accidental shooting incident for which he was court-
martialed.  He also stated that he experienced flashbacks of 
Vietnam and that he was receiving psychiatric treatment 
including counseling and medication.

Lastly, the appellant underwent VA examination for PTSD in 
January 1998.  This examination consisted of an evaluation by 
a psychiatric board consisting of two VA psychiatrists.  The 
examiners reviewed the appellant's entire medical record and 
the claims file, and interviewed the appellant.  They also 
reviewed the appellant's military history and medical history 
and observed his responses in the interview.  The appellant 
recounted his in-service stressors for the psychiatrists.  
Based on this, the psychiatrists diagnosed the appellant as 
having major depression, recurrent, with some PTSD symptoms.  
They stated that the evidence did not prove that the 
appellant's principal diagnosis was PTSD and that his 
symptoms were primarily those of depression.  The reviewers 
specifically stated that the appellant's depression was most 
likely linked to his physical impairment and his current 
condition, rather than to his Vietnam experiences.  
Psychosocial stressors were listed as the appellant's 
physical impairment. 


II.  Legal analysis

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim for service connection is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  A claim for service 
connection for PTSD is well grounded when the veteran has 
submitted:  (1) medical evidence of a current diagnosis of 
PTSD; (2) lay evidence (presumed credible for these purposes) 
of an inservice stressor(s); and (3) medical evidence of a 
nexus between service and the current PTSD disability.  
Gaines v. West, 11 Vet. App. 353, 357  (1998) (citing Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997)).

In this case, the Board concludes that the appellant's claim 
for service connection for PTSD is well grounded.  He has 
submitted evidence of a diagnosis of PTSD, of in-service, 
combat-related stressors presumed to have occurred, and of a 
plausible relationship between the PTSD and inservice 
stressors.  This is sufficient to establish a well-grounded 
claim.  See Epps v. Gober, 126 F.3d 1464  (Fed. Cir. 1997).

Because the claim is well grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
the claim.  38 U.S.C.A. § 5107(a)  (West 1991).  In this 
regard, VA obtained his service medical records and provided 
him a personal hearing and VA compensation and pension 
examinations.  It also attempted to obtain all the relevant 
evidence which he indicated might be available. Sufficient 
evidence is of record to properly decide this claim.  
Therefore, the Board concludes VA satisfied its duty to 
assist the veteran.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  Having determined that the veteran's claim is at 
least plausible and that the duty to assist has been 
fulfilled, the Board must assess the credibility and weight 
of the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The evidence is no longer presumed to be credible 
once an analysis of the claim on the merits is undertaken. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The evidence supports a finding that the veteran engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) apply.  He was awarded the Purple Heart 
for a gunshot wound to the arm, denoting that he participated 
in combat with the enemy.  Additionally, the appellant claims 
many patrols and mine sweeping operations as stressors.  His 
statements as to the events described are credible and 
consistent with the circumstances of combat service.  He was 
also clearly involved in an accidental shooting incident, 
since the claims folder shows evidence of a court martial for 
this incident.  

However, after careful review of the medical evidence, and 
weighing the evidence both for and against the appellant's 
claim, the Board finds that the preponderance of the evidence 
is against a finding that the appellant currently has PTSD.  
Evidence in favor of the claim consists of VA treatment notes 
dated from 1989 to 1996 which show that the appellant was 
diagnosed as having PTSD.   

The evidence against the claim consists of the two VA 
examinations for PTSD in September 1993 and January 1998.  
Both of these reports indicate a diagnosis of major 
depression with some PTSD symptoms.  The most recent VA 
examination specifically indicates that a diagnosis of PTSD 
is not appropriate, based on the appellant's symptoms and 
complete history.  The Board places greater probative weight 
on these two VA examinations, especially the January 1998 
examination, because these examinations were conducted by 
panels of psychiatrists and were specifically conducted to 
evaluate the appellant for PTSD.  The examiners noted the 
appellant's complete military and medical history, and the 
January 1998 examiners were able to extensively review the 
appellant's claims folder prior to conducting a personal 
interview.  The psychiatrists formed a medical consensus that 
the appellant's symptoms do not meet the criteria for a 
diagnosis of PTSD, after consideration of the entire record.  
Unlike the VA treatment notes, the examination reports 
provide specific clinical bases for the diagnosis of major 
depression and are based on a review of the entire record.

Based on the above, the Board concludes that the 
preponderance of the evidence indicates that the appellant 
does not have PTSD.  The benefit of the doubt does not apply 
because the evidence is not in equipoise.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  As the Board finds that the 
veteran does not have PTSD, a determination as to whether any 
PTSD is related to any in-service stressors is unnecessary.  
Accordingly, the appellant's claim is denied.

In so concluding, the Board is cognizant of the veteran's own 
statements to the effect that he experiences symptoms of PTSD 
that are due to stressors while in service.  However, the 
evidence does not indicate that he possesses medical 
expertise, and, as indicated above, he is not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for PTSD is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

